               3:08-cr-30057-SEM-BGC # 100   Page 1 of 10
                                                                               E-FILED
                                                 Monday, 26 October, 2020 09:18:11 AM
                                                          Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
           FOR THE CENTRAL DISTRICT OF ILLINOIS
                   SPRINGFIELD DIVISION

UNITED STATES OF AMERICA,             )
                                      )
                Plaintiff,            )
                                      )
     v.                               )      Case No. 08-cr-30057
                                      )
JEFFREY DEAN CHAMBERS,                )
                                      )
                Defendant.            )

                                OPINION

SUE E. MYERSCOUGH, U.S. District Judge:

     Before the Court is Defendant Jeffrey Dean Chambers’

Amended Motion for Modification of Sentence (d/e 95) requesting a

reduction in his term of imprisonment pursuant to 18 U.S.C. §

3582(c)(1)(A). For the reasons set forth below, the motion is

DENIED.

                             I. BACKGROUND

     On April 17, 2009, a jury found Defendant guilty of one count

of enticement of minors in violation of 18 U.S.C. §§ 2422(b) and two

counts of transportation of child pornography in violation of 18

U.S.C. §§ 2252A(a)(1). Minute Entry, April 17, 2009; Judgment,

d/e 57. On October 26, 2009, United States District Judge Jeanne


                              Page 1 of 10
               3:08-cr-30057-SEM-BGC # 100   Page 2 of 10




Scott sentenced Defendant to 240 months’ imprisonment on each

count to run concurrently with each other. Minute Entry, Oct. 26,

2009; Judgment, d/e 188. Defendant is currently serving his

sentence at FCI Butner Medium II in Butner, North Carolina, and

has a projected release date of July 17, 2025. See Bureau of

Prisons, Find an Inmate, https://www.bop.gov/inmateloc/ (last

accessed October 23, 2020).

     On October 6, 2020, Defendant filed a pro se motion for

compassionate release (d/e 91) pursuant to 18 U.S.C. §

3582(c)(1)(A). On October 19, 2020, after appointment of the

Federal Public Defender, Defendant filed an Amended Motion for

Modification of Sentence (d/e 95). Defendant requests

compassionate release due to his health issues and the COVID-19

pandemic. Defendant is 60 years old and has suffered two heart

attacks that have required the placement of a stent. Am. Mot.

Modification of Sentence 1, 4. Defendant also has a body mass

index that qualifies as obese. Id. at 2-4. Defendant’s motion also

claims that Defendant suffers from hypertension. Id. at 4.

     On October 20, 2020, the Government filed a Response

Opposing the Defendant’s Motion for Compassionate Release (d/e


                            Page 2 of 10
                3:08-cr-30057-SEM-BGC # 100   Page 3 of 10




98). The Government argues that the Court should deny

Defendant’s compassionate release motion given Defendant’s

criminal history and because Defendant does not meet the

requirements for compassionate release. The Government also

notes that the Bureau of Prisons (BOP) has implemented

procedures designed to curb the spread of the virus in its facilities.

     On October 21, 2020, the Court held a videoconference

hearing on Defendant’s amended motion. Defendant appeared by

video from FCI Butner Medium II. The hearing was continued to

October 23, 2020, in order to ensure that the victims in this case

had been notified by the Government of the hearing and their

opportunity to be heard. At the continued hearing on Defendant’s

motion, the Government advised the Court that any required

notifications had been made per United States Department of

Justice protocols and that there were no victims who wished to be

heard on the motion.

     As of October 23, 2020, BOP reports that FCI Butner Medium

II has no confirmed inmate or staff member cases of COVID-19.

See Federal Bureau of Prisons – COVID-19 Cases,

https://www.bop.gov/coronavirus/ (last accessed October 23,


                             Page 3 of 10
                 3:08-cr-30057-SEM-BGC # 100   Page 4 of 10




2020).

                             II. ANALYSIS

     As a general matter, the Court is statutorily prohibited from

modifying a term of imprisonment once it has been imposed. See

18 U.S.C. § 3582(c). However, several statutory exceptions exist,

one of which allows the Court to grant a defendant compassionate

release if certain requirements are met. See 18 U.S.C. §

3582(c)(1)(A).

     Section 603(b)(1) of the First Step Act amended the statutory

language at 18 U.S.C. § 3582(c)(1)(A). See First Step Act of 2018,

Pub. L. No. 115-391, 132 Stat 5194. Prior to the First Step Act, the

Court could grant a defendant compassionate release only if the

Director of the BOP filed a motion seeking that relief. With the

enactment of the First Step Act, 18 U.S.C. § 3582(c)(1)(A) now

allows an inmate to file with the Court a motion for compassionate

release, but only after exhausting administrative review of a BOP

denial of the inmate’s request for BOP to file a motion or waiting

thirty days from when the inmate made his or her request,

whichever is earlier. The statute now provides as follows:

     The court, upon motion of the Director of the Bureau of


                              Page 4 of 10
                3:08-cr-30057-SEM-BGC # 100   Page 5 of 10




     Prisons, or upon motion of the defendant after the
     defendant has fully exhausted all administrative rights to
     appeal a failure of the Bureau of Prisons to bring a motion
     on the defendant’s behalf or the lapse of 30 days from the
     receipt of such a request by the warden of the defendant’s
     facility, whichever is earlier, may reduce the term of
     imprisonment (and may impose a term of probation or
     supervised release with or without conditions that does
     not exceed the unserved portion of the original term of
     imprisonment), after considering the factors set forth in
     section 3553(a) to the extent that they are applicable, if it
     finds that—

     (i) extraordinary and compelling reasons warrant such a
     reduction . . . and that such a reduction is consistent with
     applicable policy statements issued by the Sentencing
     Commission.

18 U.S.C. § 3582(c)(1)(A).

     Having considered the relevant factors set forth in 18 U.S.C. §

3553(a), the Court concludes that Defendant has not established

that extraordinary and compelling reasons warrant a reduction in

his term of imprisonment.

     The spread of COVID-19 has presented extraordinary and

unprecedented challenges for the country and poses a serious issue

for prisons. Due to the infectious nature of the virus, the Centers

for Disease Control and Prevention (CDC) and state governments

have advised individuals to practice good hygiene and social

distancing and isolation. Social distancing can be difficult for


                             Page 5 of 10
               3:08-cr-30057-SEM-BGC # 100   Page 6 of 10




individuals living or working in a prison. Further, Defendant has

been diagnosed with an underlying medical condition that may

increase the serious risks that COVID-19 presents for Defendant.

     Among Defendant’s health conditions are a history of two

heart attacks, a number of elevated blood pressure readings, and a

body mass index that qualifies as obese. Of these three conditions,

the CDC’s current guidance only recognizes obesity as a condition

that increases the risks of COVID-19.1 According to the CDC’s

current guidance, hypertension might increase the risks.2

Defendant, however, has not been formally diagnosed with

hypertension, although some of the blood pressure readings in the

BOP medical records are higher than normal. See d/e 98-2.

Additionally, while the CDC recognizes that certain serious heart

conditions—including heart failure and coronary artery disease




1. https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-with-medical-
conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavir
us%2F2019-ncov%2Fneed-extra-precautions%2Fgroups-at-higher-
risk.html#obesity (last accessed October 23, 2020).
2. https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-with-medical-
conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavir
us%2F2019-ncov%2Fneed-extra-precautions%2Fgroups-at-higher-
risk.html#heart-conditions (last accessed October 23, 2020).

                            Page 6 of 10
                3:08-cr-30057-SEM-BGC # 100   Page 7 of 10




among others—increase the risks of COVID-19, the occurrence of a

heart attack is not among those conditions.3

      While the Court recognizes that Defendant’s age may increase

the risks of COVID-19, the current evidence available indicates that

the risk increases most dramatically for individuals over the age of

65.4 The available statistics from the CDC show that eight out of

ten COVID-19-related deaths have been in persons over the age of

65.

      Furthermore, in regards to his heart condition, Defendant

appears to have what the BOP medical records refer to as a “long

history of noncompliance and refusing medications.” BOP Medical

Records, d/e 98-2. A Medical Treatment Refusal form from

February of this year indicates that medications to control blood

pressure and reduce the risk of another heart attack were refused

by Defendant. Similarly, the same form notes that annual labs and

imaging studies that were recommended to monitor Defendant’s


3. https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-with-medical-
conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavir
us%2F2019-ncov%2Fneed-extra-precautions%2Fgroups-at-higher-
risk.html#heart-conditions (last accessed October 23, 2020).
4. https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/older-adults.html (last accessed October 23, 2020).

                             Page 7 of 10
                3:08-cr-30057-SEM-BGC # 100   Page 8 of 10




cardiac health were also refused.

     At the time Defendant’s amended motion was filed, FCI Butner

Medium II reported three active confirmed cases of COVID-19. Am.

Mot. Modification of Sentence 5. As of today, there are zero cases in

that particular facility. See Federal Bureau of Prisons – COVID-19

Cases, https://www.bop.gov/coronavirus/ (last accessed October

23, 2020). According to the Government, BOP has implemented

rigorous procedures designed to mitigate the spread of the virus in

its facilities. For now at least, BOP’s efforts to control the spread of

the virus at the facility appear to be working, although the Court

does recognize that testing has been somewhat limited.

     Further, Defendant has nearly five years remaining on his

sentence, assuming he receives full good time credit. In committing

the offense for which he is now incarcerated, Defendant engaged in

multiple conversations of a sexual nature on the internet and over

the telephone with persons who Defendant knew or believed to be

under the age of eighteen. In these conversations, Defendant

discussed sexual acts he wish to perform with the minor children

and on multiple occasions sent child pornography. While

Defendant notes that BOP has designated him as a low recidivism


                             Page 8 of 10
               3:08-cr-30057-SEM-BGC # 100   Page 9 of 10




risk, upon consideration of the Section 3553(a) factors—particularly

the need to protect the community from further crimes of the

defendant—the Court is not reassured that Defendant will not

reoffend in the future based on that designation alone given the fact

that Defendant has not yet received sex offender treatment during

his incarceration because Defendant has declined to participate in

that treatment. Additionally, Defendant has been disciplined on

five occasions while in BOP custody for infractions ranging from

being insolent to a staff member to assault without serious injury.

     Finally, Defendant has not proposed a release plan that the

Court finds adequate. Defendant initially proposed two alternative

release plans. At the hearing on Defendant’s motion, one of those

plans was withdrawn by Defendant as no longer a viable option.

The remaining release plan is for Defendant to live in a home that is

owned by a friend of Defendant’s who he met while in BOP custody.

In Probation’s Memorandum, the assigned Probation Officer notes

that Defendant’s conditions of supervised release forbid associating

with convicted felons without permission.

     The Court, taking all the relevant facts into account, finds that

Defendant has not established that there exist extraordinary and


                            Page 9 of 10
                3:08-cr-30057-SEM-BGC # 100   Page 10 of 10




compelling reasons that warrant a reduction in his term of

imprisonment.

                          III. CONCLUSION

     For the reasons set forth above, Defendant Jeffrey Dean

Chambers’ Amended Motion for Modification of Sentence (d/e 95)

and Defendant’s pro se Motion for Compassionate Release (d/e 91)

are DENIED. This ruling does not preclude Defendant from filing

another motion for compassionate release in the future if

circumstances change.



ENTER: October 23, 2020

                                 /s/ Sue E. Myerscough
                                 SUE E. MYERSCOUGH
                                 UNITED STATES DISTRICT JUDGE




                            Page 10 of 10
